DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/22 has been entered.
Response to Amendment
The Amendment filed 7/15/22 has been entered.  Claims 1- 3, 9, 11 and 16 are amended.  Claims 17- 20 were previously withdrawn and remain withdrawn as being directed to a nonelected invention.  Claims 1- 16 are being addressed by this Action.
Response to Arguments
Applicant’s amendment to claim 16 has obviated the claim objection made in the Final Office Action, mailed 5/16/22 and as such, the claim objection is withdrawn.
Applicant’s amendment to claim 11 has obviated the rejection under 35 U.S.C. 112(b) made in in the Final Office Action, mailed 5/16/22 and as such, the rejection is withdrawn.
Applicant’s arguments, see p. 8 of applicant’s Remarks, filed 7/15/22, with respect to the rejection(s) of claim(s) 1- 4 and 7- 16 under 35 U.S.C. 103 as being unpatentable over Vale ‘900 in view of Vale ‘614 have been fully considered and are persuasive because Vale ‘900 in view of Vale ‘614 does not disclose the newly added limitation requiring at least one eyelet.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brady et al. (US Pub. No. 2013/0345739 A1) in view of Grandfield et al. (US Pub. No. 2012/0215250 A1) and Vale et al. (US Pub. No. 2020/0305900 A1) (hereinafter “Vale ‘900).  It is noted that applicant’s arguments regarding Vale ‘900 and Vale ‘614 are directed towards the eyelet feature, for which the newly added reference Grandfield is relied upon.
Claim Objections
Claim 5 is objected to because of the following informalities:  lines 2- 3- ‘bends of the vasculature. the second scaffolding section’ should be amended to - - bends of the vasculature [[.]], the second scaffolding section- - in order to remove the period (.) and add a comma (,) to correct an apparent typographical error.  Appropriate correction is required.
Claims 9 (line 6), claim 13 (line 4) and claim 14 (line 2) are objected to because of the following informalities: ‘clot’ should be amended to - - the clot - - to correct an apparent typographical error.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: lines 5- 6- ‘at least a portion of a clot’ should be amended to - - at least a portion of [[a]] the clot - - although it is clear that applicant is referring to the same clot as the clot recited in claim 1 (line 6), the amendment would provide proper antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1- 4, 7- 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US Pub. No. 2013/0345739 A1) in view of Grandfield et al. (US Pub. No. 2012/0215250 A1) and Vale et al. (US Pub. No. 2020/0305900 A1) (hereinafter “Vale ‘900).  Brady and Grandfield are cited in the IDS filed 10/02/20.  Vale ‘900 is cited in the Non-Final Office Action, mailed 11/08/21.

    PNG
    media_image1.png
    854
    909
    media_image1.png
    Greyscale

Regarding claim 1, Brady discloses a clot removal device, comprising:
a first scaffolding section (3672) (Figs. 65a, 98a) comprising a first pinching cell (1) (See Annotated Fig. 98a, Fig. 98b) (Ps. [0654], [0735]- [0736] - - outer member 3671 comprises a pair of hinged backbones made up of connected diamond shaped cells 9452 that self-align when placed in bends; since hinged backbone connected diamond shaped cells 9452 are similar to curvy four sided cells 9472 shown in Fig. 98b and since curvy four sided cells 9472 enhance grip on the clot and as such, Brady encompasses or makes obvious a first scaffolding section comprising a first pinching cell);
a second scaffolding section (3673) (Figs. 65a, 98a) distal of the first scaffolding section (3672) by a first hinged element comprising a second pinching cell (3) (See Annotated Fig. 98a) comprising three or more strut members, configurable in a collapsed state or an expanded state to pinch at least a portion of a clot (Ps. [0654], [0735]- [0736] - - Brady encompasses or makes obvious a second scaffolding section connected to first scaffolding section by a hinged section comprising a second pinching cell);
a third scaffolding section (3674) distal of the second scaffolding section (3673) by a second hinged element comprising a third pinching cell (5) (See Annotated Fig. 98a) comprising a collapsed state and an expanded state configured to pinch at least a portion of the clot (Ps. [0654], [0735]- [0736] - - Brady encompasses or makes obvious a third scaffolding section connected to the second scaffolding section by a second hinged element comprising a third pinching cell).
Brady does not explicitly teach
(claim 1) an eyelet as claimed.
However, Grandfield teaches a clot removal device in the same field of endeavor (Abstract, P. [0124]) having cell structures that collapse and pinch down on the clot to increase clot retrieval efficacy, Grandfield teaching

    PNG
    media_image2.png
    717
    898
    media_image2.png
    Greyscale

(claim 1) pinching cells (226) (Figs. 14- 15) comprising three or more strut members (280, 282) (Figs. 14- 15), wherein at least one of the three or more strut members (280, 282) comprise at least one eyelet element (E) (See Annotated Fig. 15) configurable in a collapsed state or an expanded state to pinch at least a portion of a clot (P. [0125] - - two thin struts 280 centered in cell structure 226 comprise an opening or hole that is considered an eyelet as shown in Annotated Fig. 15; When used for the purpose of clot retrieval, a purpose of the thin struts 280 is to enhance the expandable member's ability to engage with and capture an embolic obstruction… the thinner width dimensions of the struts 280 make it easier for the struts to penetrate the obstruction…they act to pinch portions of the entrapped obstruction against the outer and wider strut elements 282 as the expandable member is deployed within the obstruction… they may be used to locally enhance radial forces acting on the obstruction…may be strategically positioned in any or all of the cell structures of the expandable member).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to modify the curvy four sided second pinching cell of the first scaffolding section associated with Brady to include the multiple thin struts 280 comprising an eyelet taught by Grandfield because when used for the purpose of clot retrieval, the thin struts 280 forming an eyelet enhance the second pinching cell’s ability to engage with and capture an embolic obstruction by making it easier for the eyelet comprising struts to penetrate the obstruction and by locally enhancing radial forces acting on the obstruction (Grandfield - - P. [0125]).
Brady in view of Grandfield does not explicitly disclose 
(claim 1) an outer diameter of the third scaffolding section being greater than an outer diameter of the second scaffolding section which is greater than an outer diameter of the first scaffolding section as claimed.
However, Vale ‘900 teaches a clot removal device in the same field of endeavor (Abstract), Vale ‘900 teaching
(claim 1) an outer diameter of the third scaffolding section being greater than an outer diameter of the second scaffolding section which is greater than an outer diameter of the first scaffolding section (P. [0205] - - main body of the outer member may taper in the opposite direction of the device shown in Fig. 7- - with the distal most segment being largest in diameter so as to provide optimal protection against distal embolization as the device is retracted proximally into increasingly larger vessels).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to modify the outer diameter of the first, second and third scaffolding such that an outer diameter of the third scaffolding section being greater than an outer diameter of the second scaffolding section which is greater than an outer diameter of the first scaffolding section because it would have provided optimal protection against distal embolization as the device is retracted proximally into increasingly larger vessels (Vale ‘900- - P. [0205]).
Regarding claim 2, Brady in view of Grandfield and Vale ‘900 disclose the apparatus of claim 1, Brady further disclosing further comprising a hinged element comprising the first pinching cell (1) proximal of the first scaffolding section (3672) and connected to a distal end of a shaft (S) (See Annotated Fig. 98a) (Ps. [0654], [0735]- [0736] - - Brady encompasses or makes obvious a first scaffolding section connected to a shaft (S) by a hinged section comprising a first pinching cell).
Regarding claim 3, Brady in view of Grandfield and Vale ‘900 disclose the apparatus of claim 2, Brady further disclosing further comprising wherein at least one of the three or more strut members of the first pinching cell (1) further comprise a sinusoidal strut pattern (See Fig. 98b) (Ps. [0654], [0735]- [0736] - - curvy four sided cells 9472 enhancing grip on the clot comprise a sinusoidal strut pattern).
Regarding claim 4, Brady in view of Grandfield and Vale ‘900 disclose the apparatus of claim 1, Brady further disclosing the first scaffolding section (3672) extended at least partially over an inner body (5, 29) (Figs. 1a, 2a- 2f) comprising a flow channel configured to engage the clot and restore blood flow through the clot, the inner body (5, 29) comprising a collapsed state and an expanded state (Abstract, Ps. [0019], [0511], [0654] - - outer member 3671 may be used in conjunction with any of the inner tubular members disclosed elsewhere in this document; The inner tube can be configured to provide a strong opening force to create a lumen through the clot and restore flow immediately on deployment. This flow lumen reduces the pressure gradient across the clot, making it easier to remove the clot);
the outer diameters of the first scaffolding section (3672) and second scaffolding section (3673) being greater than an outer diameter of the inner body (5, 29) in the expanded state to define a clot reception space (15) (Fig. 1a) between the inner body (5, 29) and the separate first (3672) and second scaffolding sections (3673) (See Fig. 1a generally), the device further comprising:
a first clot inlet mouth (3677) (Fig. 65a) between the first (3672) and second (3673) scaffolding section (P. [0654] - - four large inlet openings 3677, into which clot may flow).
Regarding claims 7- 9, Brady in view of Grandfield and Vale ‘900 disclose the apparatus of claim 4, Brady further disclosing each of the first and second scaffolding sections (3672, 3673) comprising an open distal end (See Fig. 65a), each of the first and second scaffolding sections (3672, 3673) comprise a plurality struts formed of closed cells, the distal end of the first and second, scaffolding sections (3672, 3673) terminates in at least one distal apex (D1, D2, D3, D4) (See Annotated Fig. 98a) free from connection to an adjacent closed cell of the respective scaffolding sections (3672, 3673).  Since the third scaffolding section (3674) forms a dome (3675) (See Fig. 65a) (P. [0654]), Brady does not disclose 
(claims 7- 9) the third scaffolding section comprising an open distal end and having at least connection- free one distal apex as claimed.
However, Vale ‘900 teaches a clot removal device in the same field of endeavor (Abstract), Vale teaching
(claim 7) each of the first, second, and third scaffolding sections (26, 285, 286, 284) (Figs. 2b, 7) comprising an open distal end,
each of the first, second, and third scaffolding sections (26, 285, 286, 284) comprise a plurality struts (84) (Fig. 2b) formed of closed cells, the distal end of at least one of the first, second, and third scaffolding sections (26-1, 26-2, 26-3) terminates in at least one distal apex (86) (Fig. 2b) free from connection to an adjacent closed cell of the respective scaffolding sections (26-1, 26-2, 26-3) (P. [0192] - - Each expandable segment 26 comprises a proximal ring of connected struts 84 and a plurality of distal "leaflets" 85. Each leaflet comprises a pair of struts terminating in a distal crown 86 to which no further elements are connected);
(claim 8) the at least one distal apex (86) (Fig. 2b) being a petal or leaf member (85) (Fig. 2b) configured to open up in a flower-like manner and expand in one or more bifurcations of the vasculature to remove the clot (101) (P. [0192] - - The combination of leaflets and hinge elements 29 allows the device to retain its expanded shape and remain in contact with the vessel wall as the device is retracted around bends and past branch vessels. During this retraction process the leaflets act to prevent clot from escaping from the device, closing the trapdoor and gently contacting the vessel wall);
(claim 9) each of the first, second, and third scaffolding sections (26, 285, 286, 284)) comprising an open distal end (22)(Fig. 1a), each of the first, second, and third scaffolding sections (26, 285, 286, 284) comprise a plurality struts (84) (Fig. 2b) formed of closed cells, the distal end of at least one of the first, second, and third scaffolding sections (26-1, 26-2, 26-3) terminating in crowns (86) (Fig. 2b) with no distal connecting elements, at least one of the crowns (86) configured to pivot open in a flower-like manner as clot (101) engages therewith (P. [0192] - - The combination of leaflets and hinge elements 29 allows the device to retain its expanded shape and remain in contact with the vessel wall as the device is retracted around bends and past branch vessels. During this retraction process the leaflets act to prevent clot from escaping from the device, closing the trapdoor and gently contacting the vessel wall).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the device associated with Brady to include another scaffolding section comprising an open distal end and having at least connection- free one distal apex as taught by Vale ‘900 such that Brady’s device comprises a total of three scaffolds having an open distal end and connection-free distal apices and a fourth distal scaffolding section with a closed, dome-shaped distal end, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 10, Brady in view of Grandfield and Vale ‘900 disclose the apparatus of claim 1, Brady further disclosing wherein the device is configured so that expanding the clot removal device causes at least one of pinching cells (1, 2, 3, 4, 5) (See Annotated Fig. 98a), the first scaffolding section (3672), the second scaffolding section (3673), and the third scaffolding section (3673) to deform at least a portion of the clot (Ps. [0654], [0735]- [0736] - - outer member 3671 comprises a pair of hinged backbones made up of connected diamond shaped cells 9452 that self-align when placed in bends; since hinged backbone connected diamond shaped cells 9452 are similar to curvy four sided cells 9472 shown in Fig. 98b and since curvy four sided cells 9472 enhance grip on the clot and as such, Brady encompasses or makes obvious the listed expanding the clot removal device portions to cause at least a portion of the clot to deform).
Regarding claim 11, Brady in view of Grandfield and Vale ‘900 disclose the apparatus of claim 1, Brady further disclosing each pinching cell (1, 2, 3, 4, 5) comprising three or more strut members (P. [0735]- [0736] - - four wavy struts), wherein the three or more strut members comprise a plurality of bowed strut members configured to actuate and pinch the clot from a blood vessel between a pair of bowed strut members of the plurality of bowed strut members, the plurality of bowed strut members form a network of struts operable to engage and then pinch at least a portion of a clot (P. [0736] - - since each of the clot engaging cells of the outer member can…when deployed, be configured to urge the clot in directions at angles of up to approximately 45 degrees to the vessel axis 9473 as shown in Fig. 98b, they are interpreted as being bowed strut members similarly to applicant’s bowed struts shown in Fig. 2A, which is similarly bowed or otherwise including tensioned flex so as to be capable of embedding in a clot and then being actuated by gripping or pinching the lot during use (See applicant’s Specification at bottom of p. 15 ending at the top of p. 16)).
Regarding claim 12, Brady in view of Grandfield and Vale ‘900 disclose the apparatus of claim 11, but Brady in view of Grandfield and Vale does not expressly disclose a ratio of a diameter of each pinching cell between the collapsed state and a clot pinching state of the expanded state is from approximately 1.5:1 to 4:1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Brady in view of Grandfield and Vale ‘900 to have a ratio of a diameter of each pinching cell between the collapsed state and the clot pinching state of the expanded state is from approximately 1.5:1 to 4:1 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). 
In the instant case, the device of Brady in view of Grandfield and Vale ‘900 would not operate differently with the claimed diameter ratio and since the struts which promote clot pinching are configured to go from a large diameter freely expanded configuration (Fig. 65a) to a compressed diameter pinched closed configuration (Fig. 98b) (Brady - - P. [0736]), the device would function appropriately having the claimed collapsed to expanded diameter ratio because the reduced diameter pinching cells are small enough to avoid contacting the inner diameter of the catheter in order to permit re-sheathing. Further, applicant places no criticality on the range claimed, indicating simply that, “In some examples, a ratio of a diameter of each pinching cell between the collapsed state and expanded state is from approximately 1.5:1 to 4:1.” (See applicant’s Specification at p. 5).
Regarding claim 13, Brady in view of Grandfield and Vale ‘900 disclose the apparatus of claim 1, Brady further disclosing the third scaffolding section (3674) comprising a constrained delivery configuration and an at least partially constrained clot pinching configuration, at least a portion of the third scaffolding section (3674) being configured to engage clot in the expanded state and to pinch clot on movement from the expanded state to the clot pinching configuration (See Fig. 98b) (Abstract, Ps. [0686], [0735], [0739] - - enhanced clot engaging grip due to angled urging of wavy struts is considered a clot pinching configuration; Holding the clot without excessively deforming it enables the clot to be retracted in one piece from a bifurcation; the outer member to focus on retaining hold of the captured clot during retraction through bends and past branch vessels).  Brady encompasses or makes obvious a constrained delivery configuration and an at least partially constrained clot pinching configuration of the third scaffolding section in which the cells when deployed are urged toward each other at an angle in order to enhance grip and maintains the grip during retraction.
Regarding claim 14, Brady in view of Grandfield and Vale ‘900 disclose the apparatus of claim 1, Brady further disclosing the third scaffolding section (3674) comprises a clot pinching structure (5) configured to pinch clot on movement from the expanded state to the clot pinching configuration See Fig. 98b) (Abstract, Ps. [0686], [0735], [0739] - - enhanced clot engaging grip due to angled urging of wavy struts is considered a clot pinching configuration; Holding the clot without excessively deforming it enables the clot to be retracted in one piece from a bifurcation; the outer member to focus on retaining hold of the captured clot during retraction through bends and past branch vessels).  Brady encompasses or makes obvious a constrained delivery configuration and an at least partially constrained clot pinching configuration of the third scaffolding section in which the cells when deployed are urged towards each other at an angle in order to enhance grip and maintains the grip during retraction.
Regarding claim 16, Brady in view of Grandfield and Vale ‘900 disclose the apparatus of claim 1, Brady further disclosing at least five (5) pinching cells (1- 5) being positioned end-to-end between proximal and distal ends of the device (See Annotated Fig. 98a).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US Pub. No. 2013/0345739 A1) in view of Grandfield et al. (US Pub. No. 2012/0215250 A1) and Vale et al. (US Pub. No. 2020/0305900 A1) (hereinafter “Vale ‘900) as applied to claim 4 above, and further in view of Porter et al. (US Pub. No. 2011/0196414 A1).  Porter is cited in the IDS filed 10/02/20.
Regarding claims 5 and 6, Brady in view of Grandfield and Vale ‘900 discloses the apparatus of claim 4, each hinged element (1, 3, 5) configured to self-align corresponding scaffolding sections (3672, 3673, 3674) to articulate in bends of the vasculature (P. [0735] - - Another important advantage of this backbone design is that the twin backbones will preferentially self-align in line with the plane of bending when the device is pulled through tortuousity), 
each hinged element (1, 3, 5) being the only point of contact between respective clot scaffolding sections (3672, 3673, 3674) (See Fig. 65a).
As such, Brady in view of Grandfield and Vale ‘900 discloses the claimed invention except for
(claims 5 and 6) a second inner body comprising a flow channel.
However, Porter teaches a clot removal device in the same field of endeavor having multiple bodies (18a- 18e) comprising flow channels configured to engage a clot and restore blood flow through the clot.
(claims 5 and 6) Porter teaches an inner body (18a- 18e) (Figs. 3- 4) comprising a flow channel configured to engage the clot (42) (Figs. 2A- 2D) and restore blood flow through the clot, the inner body (18a- 18e) comprising a collapsed state (Fig. 2B) and an expanded state (Figs. 2C, 3- 4)(P. [0025] - - moderate to high cell density and moderate to small cell size of tubular bodies are configured to compress a clot in order to restore flow through the channel formed therein).  
Porter also discloses that one inner body comprising a flow channel configured to engage a clot is equivalent in structure to multiple inner bodies comprising flow channels configured to engage a clot and restore blood flow through the clot (See Figs. 3- 4) (P. [0031] - - the enclosure 16 may include more than one flow restoring segment 18, more than one open segment 20, and/or more than one capture segment 22).  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (multiple inner bodies comprising flow channels taught by Porter) for another (single inner body (5, 29) comprising a flow channel disclosed by Brady) such that a proximal end of each respective flow channel (18a, 18b) is joined at a respective proximal end of a respective scaffolding section associated with Brady in view of Grandfield and Vale ‘900 and a distal end of each respective flow channel (18a, 18b)  joined at a respective a subsequent scaffolding section associated with Brady in view of Grandfield and Vale ‘900, since the substitution would have yielded predictable results, namely, engaging a clot and restoring blood flow through the clot.  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the single inner body (3, 122) comprising a flow channel of Brady in view of Grandfield and Vale ‘900 to include a second inner body comprising a flow channel (18b) taught by Porter such that a proximal end of each respective flow channel (18a, 18b) is joined at a respective proximal end of a respective scaffolding section associated with Brady in view of Grandfield and Vale ‘900  and a distal end of each respective flow channel(18a, 18b)  joined at a respective a subsequent scaffolding section associated with Brady in view of Grandfield and Vale ‘900, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.







Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US Pub. No. 2013/0345739 A1) in view of Grandfield et al. (US Pub. No. 2012/0215250 A1) and Vale et al. (US Pub. No. 2020/0305900 A1) (hereinafter “Vale ‘900) as applied to claim 1 above, and further in view of Vale et al. (US Pub. No. 2017/0071614 A1) (hereinafter “Vale ‘614”).  Vale ‘614 is cited in the IDS filed 10/02/20.
Regarding claim 15, Brady in view of Grandfield and Vale ‘900 discloses the apparatus of claim 1, Vale ‘900 further disclosing that the third scaffolding section being the largest in diameter of all the scaffolding sections so as to provide optimally protection against distal embolization as the device is retracted proximally into increasingly larger vessels (P. [0205]), but Brady in view of Grandfield and Vale ‘900 does not explicitly disclose
(claim 15) the third scaffolding section being configured to exert an outward radial force when deployed within a lumen whose inner diameter is lower than that of the expanded state.
However, Vale ‘614 teaches a clot removal device in the same field of endeavor having the cell connecting to a scaffolding (901) the cell comprising a pinching cell (908), the pinching cell (908) having a clot pinching configuration (Fig. 28 - - see reference number 900) using a clot pinching structure (1850, 1851) (Fig. 44c) 
(claim 15) the scaffolding section (901) being configured to exert an outward radial force when deployed within a lumen whose inner diameter is lower than that of the expanded state (900), the outward radial force varying in a generally sinusoidal pattern along a length of the scaffolding section, the generally sinusoidal pattern comprising a wave pattern and the amplitude generally consistent along the length (See Fig. 28) (Ps. [0037]- [0038] - - the clot engaging element being configured to exert an outward radial force when deployed within a lumen whose inner diameter is lower than that of the expanded deployed configuration, said outward radial force varying in a generally sinusoidal pattern along the length of the clot engaging element; the generally sinusoidal pattern comprises a wave pattern, and the amplitude of the wave pattern is generally consistent along the length of the device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the third scaffolding section associated with Vale ‘900 such that it is configured to exert an outward radial force varying along a generally sinusoidal pattern with a generally consistent amplitude along the length because it would allow the third scaffolding section to maintain its grip on the clot along portions of peak outward radial force and minimize the force required to retract the clot by exerting minimal radial force along portions of low outward radial force (Vale ‘614 - - See Figs. 3c, 3d; Ps. [0144]- [0145]).  The motivation for the modification would have been to increase the likelihood of a successful clot retrieval (Vale ‘614 - - P. [0145]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/           Examiner, Art Unit 3771